DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20110176914 to Schall in view of US Publication 20200131595 to Hamada.
As to claim 6, Schall discloses an exhaust-gas turbocharger, comprising: a turbine impeller (4); a turbine housing having a receiving region (2), disposed centrally with respect to a turbine housing axis (Fig 1), for said turbine impeller of the exhaust-gas turbocharger, said turbine housing having at least one turbine spiral duct tapering in a helical shape toward said receiving region for said 
Schall does not expressly disclose how said guide vanes are formed of the same material as the bearing disk.
Hamada discloses the use of an austenitic stainless steel sheet for an exhaust component having excellent heat resistance that may be selected and used for the bearing disk, vanes and any other relevant component in the system exposed to the same hazardous environment (Par 0021).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Schall to include where the turbine housing, guide vanes or other similar components within the system be made from the disclosed austenitic stainless steel using the teachings of Hamada so as to be heat and corrosion resistant to the environment in the system as disclosed in Schall and to allow for more consistent material use and thermal properties throughout.
In re Aller, 105 USPQ 233.
As to claim 7, Schall discloses said steel material has at least one of said alloy constituents at least in amounts within the following limits in percent by weight: silicon, Si: 1.35-1.65%; and manganese, Mn: 7.0-12.0% (Par 0016-0027, with range rationale as disclosed above).
As to claim 8, Schall discloses said steel material contains at least one of further alloy constituents in proportions up to at most with stated amounts in percent by weight: tungsten, W: up to 0.6%; vanadium, V: up to 0.12%; copper, Cu: up to 0.25%; cobalt, Co: up to 1.0%; sulfur, S: up to 0.03%; and phosphorus, P: up to 0.04% (Par 0016-0027, with range rationale as disclosed above).
As to claim 9, Schall discloses said steel material contains said at least one further alloy constituent in proportions of in each case at least in stated amounts in percent by weight: tungsten, W: at least 0.3%; vanadium, V: at least 0.06%; copper, Cu: at least 0.1%; cobalt, Co: at least 0.5%; sulfur, S: at least 0.013% and phosphorus, P: at least 0.02% (Par 0016-0027, with range rationale as disclosed above).
As to claim 10, Schall discloses said steel material has a completely austenitic structure (Abs).
As to claim 11, Schall discloses said steel material has at least one of said alloy constituents at least in amounts within the following limits in percent by weight: silicon, Si: 1.35-1.65%; and manganese, Mn: 9.0-12.0% (Par 0016-0027, with range rationale as disclosed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3748